Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 15, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00806-CV



                   IN RE CHRISTOPHER DUPUY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-89958

                         MEMORANDUM OPINION

      On December 3, 2020, relator Christopher Dupuy filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Daryl Moore,
presiding judge of the 333rd District Court of Harris County, to rule on relator’s
Rule 91a motion to dismiss. See Tex. R. Civ. P. 91a.
      On December 7, 2020, the trial court signed an order denying relator’s motion.
Therefore, relator’s request for relief is now moot.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                          2